323 F.2d 365
Albert ABDALLA, Appellant,v.UNITED STATES of America, Appellee.
No. 19993.
United States Court of Appeals Fifth Circuit.
October 25, 1963.

Appeal from the United States District Court for the Western District of Texas; R. E. Thomason, Judge.
Glen Sutherland, El Paso, Tex., Louis Kaye, New York City, for appellant.
Fred J. Morton, Asst. U. S. Atty., El Paso, Tex., Ernest Morgan, U. S. Atty., San Antonio, Tex., M. H. Raney, Asst. U. S. Atty., El Paso, Tex., for appellee.
Before HUTCHESON and GEWIN, Circuit Judges, and HOOPER, District Judge.
PER CURIAM.


1
The appellant, Abdalla, seeks a reversal of his conviction and sentence entered pursuant to a plea of guilty because of the following: (1) his guilty plea was not entered voluntarily; (2) the indictment was fatally defective; (3) the trial court erred in overruling motions challenging the organization and composition of the Grand Jury; and (4) various other contentions as to the conduct of the proceedings.


2
We have carefully reviewed the record and all of the contentions of the appellant, Abdalla. Throughout the proceedings he was represented by counsel who apparently gave the case proper attention and served Abdalla well. We find no merit in any of the alleged errors, but on the contrary conclude from a review of the record that his various contentions and specifications of error are wholly without merit. See Warren v. United States, 5 Cir. 1956, 232 F.2d 629; Alexander v. United States, 5 Cir., 1961, 290 F.2d 252; and Burns v. United States, 5 Cir. 1963, 321 F.2d 269.


3
The judgment is affirmed.